Citation Nr: 1210130	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal (GI) disability, to include ulcers, as secondary to PTSD.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran had active service from April 1941 to October 1945. 

This matter originally came to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD, assigning a 30 percent rating effective October 11, 2007, and denied service connection for a stomach condition, claimed as ulcers.  

The Veteran was scheduled to testify before a Veterans Law Judge at a video-conference hearing at the RO; however in a September 2011 written statement the Veteran reported that, while he did not want to cancel the hearing, he could not attend the hearing and, in fact, cannot attend any type of hearing due to his age and mobility issues.  The Board sympathizes with the Veteran's mobility issues, but in view of his unequivocal statement that he is not able to make any trip, his hearing request is deemed withdrawn.  

The issue of service connection for a GI disability, to include ulcers, as secondary to PTSD, has been re-characterized to comport to the evidence of record and the Veteran's May 2009 Form 9 substantive appeal to the Board.  See 38 C.F.R. § 20.200.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).

The issue of service connection for a GI disability, to include ulcers, as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and a GAF score of 70 at lowest. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2007 and April 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in an April 2009 statement of the case (SOC). 

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted to assess the severity of the Veteran's PTSD; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks an initial evaluation in excess of 30 percent for PTSD.  The Veteran claims that he deserves a higher rating and is proud to have served his country during Pearl Harbor.   

The RO originally granted service connection for PTSD in the August 2008 rating decision on appeal, assigning a 30 percent evaluation, effective October 11, 2007, under 38 C.F.R. § 4.130, DC 9411.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, a 10 percent evaluation is warranted for PTSD when a veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Other, higher, ratings are available for more serious manifestations of PTSD under DC 9411. 

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  See Carpenter v. Brown , 8 Vet. App. 240, 242-244 (1995).

A "R.G.T. Evaluations" examination on behalf of VA was conducted in July 2008.  The Veteran denied any psychiatric hospitalizations or outpatient psychiatric treatment following military service.  The Veteran's relationship with his mother and brothers was good, but his relationship with his father was distant.  He has been married for 67 years and reports a good relationship with his wife and children.  The Veteran is retired form Union Oil Company and was employed there from 1945 to 1977.  He has no legal or substance abuse problems.  He enjoys fishing and boating.  He has never attempted suicide.  Following service he was a nervous wreck for years.  He could not sleep and avoided thinking about his experiences during service.  Testing revealed anxiety and a depressive disorder of mild severity.  

A mental status examination revealed that the Veteran was well-kempt, had a flat affect, a stable mood and affect, was oriented to person, place, and time, and had cooperative behavior.  His thought content was logical, there were no indications of delusions or hallucinations, no obsessive or ritualistic behaviors, and no suicidal or homicidal ideation.  Age related decline in cognitive skills, including memory and concentration, were noted, but were not significant.  His impulse control was intact, and insight and judgment of his symptoms appears fair.  A diagnosis of PTSD was given, and a GAF score of 70 was assigned.  The examiner noted that the Veteran continues to experience sleep difficulties, avoidance, nervousness, intrusive thoughts, and mild depression.  

There is no other medical evidence of record indicating treatment for PTSD or another psychiatric disability.  

The evidence more nearly approximates the criteria for a 30 percent, rather than a higher 50 percent or higher rating for PTSD.  The July 2008 examiner found that the Veteran's PTSD causes sleep difficulties, avoidance, nervousness, intrusive thoughts, and mild depression.  Symptoms such as chronic sleep impairment, depressed mood, and anxiety are symptoms of the type or severity prescribed as examples of PTSD of a severity to warrant a 30 percent rating under 38 C.F.R. § 4.130, DC 9411.

There is no medical evidence of record indicating that his PTSD causes flattened affect, circumstantial, circumlocutory, or stereotyped, speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships or any other symptoms of the type or severity to warrant a 50 percent rating under 38 C.F.R. § 4.130, DC 9411.  Nor are there any other symptoms of PTSD that cause occupational and social impairment with reduced reliability and productivity.  The Veteran was noted to have a decline in cognitive skills, but this was due to his age rather than his PTSD.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran has a good relationship with his wife and children, worked for more than 30 years in one job before retiring, has never had legal or substance abuse problems, and enjoys fishing and boating.  Therefore, the competent evidence of record clearly shows that the Veteran's PTSD does not cause occupational and social impairment with reduced reliability and productivity.  See Id.  

In addition, the Veteran's current GAF score of 70 indicates that his PTSD causes mild symptoms or some difficulty in social, occupational, or school functioning, but that he is generally functioning pretty well.  This, again, supports his current 30 percent evaluation rather than a 50 percent or higher evaluation.  See Carpenter, 8 Vet. App. at 242-244.

At no time has Veteran's PTSD disability met or nearly approximated the criteria for a rating in excess of 30 percent.  Accordingly, staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The Veteran may genuinely believe that the severity of his PTSD disability warrants a rating in excess of 30 percent.  He is certainly competent to report symptoms, such as sleeping problems or being sad, because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And as a lay person, he has provided such guidance.  However, he is not competent to state whether his PTSD warrants a higher rating based on the manifestations he reported or were observed by his medical examiner.  His opinion is far outweighed by the detailed opinion provided by the medical professional who conducted the July 2008 examination, which clearly demonstrates that a rating in excess of 30 percent is not warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against a rating in excess of 30 percent for PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's PTSD.  To the contrary, the very symptoms that the Veteran describes and the findings made by the medical professional who examined him, are the symptoms, such as depressed mood and sleeping problems, included in the criteria used to evaluate the Veteran's PTSD.  Thus, a referral to the Under Secretary is not warranted.  See Thun, supra.

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  It is noted that the Veteran worked for over 30 years in one job prior to retirement.  There is no medical evidence of record indicating, nor does the Veteran claim, that he cannot work due to his PTSD.  Thus, any inferred TDIU claim is inapplicable in this case.






ORDER

Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD) is denied.  


REMAND

The Veteran seeks service connection for a GI disability, to include ulcers, which he contends is secondary to stress caused by his PTSD.    

A July 2008 examination conducted to assess the nature and severity of the Veteran's PTSD notes that since returning home from service he has generally internalized his stress, and this has resulted in a variety of physical difficulties, including stomach ulcers.  The Board notes that the author of the July 2008 examination is a psychologist who does not have training in medicine.  Thus, he lacks the professional expertise to provide a competent opinion as to the etiology of the Veteran's claimed GI disability.  

VA has not provided the Veteran with a medical examination and opinion to determine the nature and etiology of his claimed GI disability.  To ensure that VA fulfills its duty to assist the Veteran in developing his claim, an examination and opinion should be provided as to the etiology of his claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 





Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed GI disability.  All necessary testing should be conducted.  The examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed gastrointestinal condition, including stomach ulcers, is caused or aggravated by his service connected PTSD.   

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


